Lahtinen, J.
Appeal from a judgment of the County Court of Greene County (Pulver, Jr., J.), rendered April 24, 2001, convicting defendant upon his plea of guilty of the crime of burglary in the third degree.
Defendant knowingly, voluntarily and intelligently pleaded guilty to the crime of burglary in the third degree, waiving his right to appeal. Although prior to sentencing, defendant moved, pro se, to withdraw his plea, he never claimed that he was innocent of the crime charged nor that his plea was induced by fraud or mistake (see, People v Carr, 288 AD2d 561, 561; People v Graham-Harrison, 272 AD2d 780, 781). At the sentencing hearing, defendant withdrew his motion and proceeded with the sentencing and was sentenced in accordance with his plea bargain, as a second felony offender to a prison term of 2 to 4 years. Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no non-frivolous issues that can be raised on appeal. Upon our review of the record, defense counsel’s brief and defendant’s pro se supplemental brief, we agree. The judgment is therefore affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Stokes, 95 NY2d 633; People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P.J., Crew III, Peters and Carpinello, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.